      Case 1:19-cr-00869-ER Document 111-1 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


               v.                                  19 Cr. 869 (ER)

NEIL COLE,

                       Defendant.



                            PROPOSED VERDICT FORM

                 PLEASE CHECK YOUR ANSWERS AS TO EACH

                 The Jury’s verdict must be unanimous on each count

 1.     On Count One, the charge of conspiracy to commit securities fraud, to make false
        filings with the SEC and to improperly influence the conduct of audits, we the
        jury find Neil Cole:

        Not Guilty ______             Guilty ______

 2.     On Count Two, the charge of securities fraud, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 3.     On Count Three, the charge of making false filings with the SEC in connection
        with Iconix’s Form 8-K attaching a press release reporting financial results for the
        second quarter of 2014, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 4.     On Count Four, the charge of making false filings with the SEC in connection
        with Iconix’s Form 10-Q for the second quarter of 2014, we the jury find Neil
        Cole:

        Not Guilty ______             Guilty ______
      Case 1:19-cr-00869-ER Document 111-1 Filed 09/10/21 Page 2 of 2




 5.     On Count Five, the charge of making false filings with the SEC in connection
        with Iconix’s Form 8-K attaching a press release reporting financial results for the
        third quarter of 2014, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 6.     On Count Six, the charge of making false filings with the SEC in connection with
        Iconix’s Form 10-Q for the third quarter of 2014, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 7.     On Count Seven, the charge of making false filings with the SEC in connection
        with Iconix’s Form 8-K attaching a press release reporting financial results for the
        full year 2014, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 8.     On Count Eight, the charge of making false filings with the SEC in connection
        with Iconix’s Form 10-K for the year 2014, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 9.     On Count Nine, the charge of improperly influencing the conduct of audits, we
        the jury find Neil Cole:

        Not Guilty ______             Guilty ______

 10.    On Count Ten, the charge of conspiracy to destroy, alter and falsify records in a
        federal investigation, we the jury find Neil Cole:

        Not Guilty ______             Guilty ______




_________________________________
FOREPERSON

_________________________________
DATE/TIME




                                             2
